WRIGHT, Presiding Judge.
This is a divorce appeal. Husband complains on appeal that the trial court abused its discretion in determining the amount of alimony and child support, the division of property, and the award of attorney fees. All the matters complained of *1314are within the sound discretion of the trial court. The trial court’s judgment after oral hearing is presumed correct on appeal. Dennis v. Dennis, 383 So.2d 187 (Ala.Civ.App.1980). It will not be reversed unless it is so unsupported by the evidence as to be an abuse of discretion or is otherwise clearly wrong and unjust. Cooper v. Cooper, 423 So.2d 901 (Ala.Civ.App.1982).
When considered in light of the evidence and its reasonable inferences, we find the judgment to sufficiently stand the tests for affirmance on appeal. It would serve no useful purpose to relate the testimony to the judgment. Ala. Digest, Appeal and Error, Key No. 931(1).
Appellee is granted $350.00 as attorney fee on appeal.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.